Citation Nr: 0838869	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO. 04-07 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUE

Entitlement to an effective date prior to July 16, 2000, for 
the assignment of a 100 percent schedular rating for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971. 

This case was previously before the Board of Veterans' 
Appeals (Board) in October 2006, at which time it was 
remanded for further development. Following the requested 
development, the VA Appeals Management Center (AMC) confirmed 
and continued July 16, 2000, as the effective date of 
entitlement to a 100 percent schedular evaluation for the 
veteran's service-connected schizophrenia. Thereafter, the 
case was returned to the Board for further appellate action.


FINDINGS OF FACT

1. In January 2002, the RO received the veteran's claim of 
entitlement to a rating in excess of 30 percent for his 
service-connected schizophrenia.

2. By a rating action in September 2002, the RO assigned the 
veteran a 100 percent schedular evaluation for schizophrenia, 
effective July 16, 2000.


CONCLUSION OF LAW

The criteria for an effective date prior to July 16, 2000, 
for the assignment of a 100 percent schedular rating for 
schizophrenia have not been met. 38 U.S.C.A. §§ 5103, 5103A, 
5110(b)(2) (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.159, 
3.400(o)(2) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

The veteran seeks entitlement to an effective date prior to 
July 16, 2000, for the assignment of a 100 percent schedular 
rating for his service connected schizophrenia. 

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims. 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. After 
reviewing the record, the Board finds that VA has met that 
duty.

By a rating action in September 2002, the RO assigned an 
effective date prior to July 16, 2000, for the assignment of 
a 100 percent schedular rating for his service connected 
schizophrenia. The veteran disagreed with that effective 
date, and this appeal ensued. Thereafter, VA notified the 
veteran of the information and evidence necessary to 
substantiate and complete his claim for an earlier effective 
date, including the evidence to be provided by the veteran, 
and notice of the evidence VA would attempt to obtain. 

After notice was provided to the veteran, VA fulfilled its 
duty to assist the veteran in obtaining identified and 
available evidence necessary to substantiate his claim. 
Pursuant to the Board's October 2006 remand, the AMC 
requested that the veteran identify or provide still 
additional evidence to support his claim. However, he did not 
respond to that request. Therefore, the Board need take no 
further action to develop the evidence.

In light of the foregoing, the Board concludes that the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claims. There is no evidence of 
any VA error in notifying or assisting the veteran that could 
result in prejudice to the veteran or otherwise affect the 
fairness of the decision. In this regard, the Board notes 
that in August 2008, during the course of the appeal, the AMC 
mailed the veteran a Supplemental Statement of the Case to 
his last reported address of record. Although the Post Office 
returned that document as undeliverable, any attendant error 
is essentially harmless in nature. Indeed, following its 
review of the record, the Board finds no legal basis on which 
the veteran could prevail in his appeal. Therefore, further 
action is unnecessary in order to meet VA's statutory duty to 
assist the veteran in the development of his claim. See, 
e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(development that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). Accordingly, the Board will 
proceed to the merits of the appeal.

Legal Criteria

Generally, the effective date of an award of increased 
compensation for service-connected disability shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor. 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(o)(1). There is an exception in 
that the effective date may the earliest date as of which it 
is ascertainable that an increase in disability has occurred, 
provided that the application therefor is received within one 
year from such date. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2). 

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA. 38 U.S.C.A. § 5101(a) (West 2002 and 
Supp. 2007); 38 C.F.R. § 3.151(a) (2008). 

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA from a veteran, his duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim. Such informal claim must identify the benefit sought. 
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
veteran for execution. If received within one year from the 
date it was sent to the veteran, it will be considered filed 
as of the date of receipt of the informal claim. 38 C.F.R. § 
3.155(a) (2008).

Applicable statutory and regulatory provisions require VA 
look to all communications from the veteran which may be 
interpreted as applications or claims -- formal and informal 
-- for benefits. In particular, VA is required to identify 
and act on informal claims for benefits. 38 C.F.R. §§ 3.1(p), 
3.155(a) (2004). See Servello v. Derwinski, 3 Vet. App. 196 
(1992).

Analysis

The veteran contends that his service-connected schizophrenia 
has been totally disabling since 1971, when he was found 
medically unfit for further service due to that disorder. 
Therefore, he maintains that the effective date for his 100 
schedular evaluation should revert to the day following his 
discharge from service. However, because there is no legal 
basis to support the veteran's claim, the appeal must be 
denied. 

A review of the record shows that service connection for a 
schizophrenic reaction was granted in a rating decision in 
October 1971. A 50 percent evaluation was assigned effective 
August 1971. This evaluation was reduced to 30 percent in a 
subsequent rating action in November 1973, effective February 
1974.

In January 2000, a claim for an increased rating was received 
from the veteran. He did not report for a scheduled VA 
psychiatric examination in April 2000 and as a result his 
claim was denied in July 2000.

Another claim of entitlement to an increased rating for 
schizophrenia was received by VA in January 2002. In support 
of his claim, the veteran  submitted outpatient records 
reflecting his psychiatric treatment by VA from April 2000 
through July 2002. The RO found that starting on July 16, 
2000, the veteran had begun to demonstrate evidence of 
increased manifestations which met or more nearly 
approximated the criteria for a 100 percent schedular rating 
for that disorder. Accordingly, the RO assigned the veteran a 
100 percent schedular evaluation, effective July 16, 2000. 

Although the veteran maintains that his psychiatric 
manifestations have reflected the criteria for a 100 percent 
disability rating since service, the Board notes that 
assigned effective date preceded the date of the receipt of 
the claim by more than one year. Thus, the only possible 
avenue for a still earlier effective date is if the record 
contains an unadjudicated claim for an increased rating for 
schizophrenia, received by VA prior to July 16, 2000. In this 
case, however, there is no evidence of any such communication 
which could even be construed as an unadjudicated claim. 
Thus, the effective date for the 100 percent schedular rating 
for schizophrenia cannot precede July 16, 2000. The law is 
dispositive of the issue; and, therefore, the appeal must be 
denied. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an effective date prior to July 16, 2000, for 
the assignment of a 100 percent schedular rating for 
schizophrenia is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


